Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is too short.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 17-19, and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016033560 A1 (WO ‘560) (Foreign Patent Document 10 of the Information Disclosure Statement filed 25 October 2018).
WO ‘560 discloses a photosensitive resin composition used for optical components (paragraph 0001 of the English translation). Specifically, WO ‘560 discloses Resin P-10:

    PNG
    media_image1.png
    200
    649
    media_image1.png
    Greyscale

Resin P-10 contains a tellurium-containing compound that could be represented by Formula (A-1), Formula (A-2), and Formula (A-3) of the instant application. See paragraph 00361 of the English translation of WO ‘560. WO ‘560 discloses that the resin composition further comprises a solvent (paragraph 00322 of the English translation), a photoacid generator (paragraph 0008 and 00362 of the English translation), and an acid crosslinking agent (paragraph 00175 and 00177 of the English translation). WO ‘560 also discloses a cured film made from the resin composition (paragraph 00336 of the English translation).
Claims 1-19, 23, 27-29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al., Synthesis and property of Tellurium-containing polymers obtained by simple condensation reaction of tetrachlorotellurium and 1,3-dimethoxybenzene", Chem. Lett., Vol. 40 pp 762-764 (2011) (Non-Patent Literature Document 2 of the Information Disclosure Statement filed 25 October 2018).
Kudo et al., Synthesis and property of Tellurium-containing polymers obtained by simple
condensation reaction of tetrachlorotellurium and 1,3-dimethoxybenzene", Chem. Lett., Vol. 40 pp 762-764 (2011) teaches the polymer:

    PNG
    media_image2.png
    133
    235
    media_image2.png
    Greyscale

Note that claims 2-16 do not require the tellurium compound to be present in the composition. Claim 27 illustrates core which may have other substituents due to the use of "comprising" language. The structure shown in bounded by formulae C1 (claim 23) and C2 (claim 27). This is the polymer when Z is no linkage at all.
Claims 1-7, 9-11, 13, 14, 17-29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al, "Dendritic tellurides acting as antioxidants", Chin. Sci. Bull., Vol. 51(19)
pp 2315-2321 (2006) (Non-Patent Literature Document 52 of the Information Disclosure Statement filed 19 December 2019).
9.	Xu et al, "Dendritic tellurides acting as antioxidants", Chin. Sci. Bull., Vol. 51 (19) pp
2315-2321 (2006) teaches polymers and monomers. See image below.

    PNG
    media_image3.png
    549
    699
    media_image3.png
    Greyscale

Claims 1-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serguievski et al., "Electronic effects in quenching of 102 by diaryl tellurides", Organometallics,
Vol. 16 pp 4386-4391 (1997) (Non-Patent Literature Document 48 of the Information Disclosure Statement filed 19 December 2019).
Serguievski et al., "Electronic effects in quenching of 102 by diary I tellurides", Organometallics, Vol. 16 pp 4386-4391 (1997) teaches tellurides:

    PNG
    media_image4.png
    159
    250
    media_image4.png
    Greyscale

Note that claims 17-27 do not require the tellurium compound to be present in the composition.
Claims 1-16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahnke et al., "Polytellurophenes with properties controlled by tellurium-coordination", Angew. Chem., Int. Ed., Vol. 49 pp 10140-10144 (2010) (Non-Patent Literature Document 3 of the Information Disclosure Statement filed 25 October 2018).
Jahnke et al., "Polytellurophenes with properties controlled by tellurium-coordination", Angew. Chem., Int. Ed., Vol. 49 pp 10140-10144 (2010) teaches the polymer:

    PNG
    media_image5.png
    79
    207
    media_image5.png
    Greyscale

and the monomer:

    PNG
    media_image6.png
    61
    110
    media_image6.png
    Greyscale

Note that claims 2-16 do not require the tellurium compound to be present in the composition.
Claims 1-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 53-144322 (Foreign Patent Document 39 of the Information Disclosure Statement filed 19 December 2019).
JP 53-144322 teaches compounds on pages 128 and 129 including:

    PNG
    media_image7.png
    41
    245
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    61
    99
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    59
    91
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    57
    77
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    41
    197
    media_image11.png
    Greyscale

Claims 1-28 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by US 5024927 A (Yamada et al.).
Yamada et al. teaches diphenyl tellurium and forming a layer on a substrate by using this material as a starting material for plasma CVD deposition (example 2-1).
Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo, "Synthesis and property of novel tellurium containing polymers", 2013 Fiscal year final research report (2013).
Kudo, "Synthesis and property of novel tellurium containing polymers", 2013 Fiscal year final research report (2013) teaches compounds such as:

    PNG
    media_image12.png
    68
    293
    media_image12.png
    Greyscale

4 and biphenyl,
diphenylether and diphenylsulfide are shown, but were not formed (see abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 25, 28-29, 33-48 of copending Application No. 15/754794 (US 2018/0246405 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the each of the applications seek coverage for Tellurium containing polymers useful for resist underlayers and composition forming them using similar chemical structures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16/096674 (US 2020/0249573 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the each of the applications seek coverage for Tellurium containing polymers useful for resist underlayers and composition forming them using similar chemical structures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/10/2022